         Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 1 of 14 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

Sherry Cruz, individually and on behalf of all                          1:21-cv-02351
others similarly situated,
                                       Plaintiff,

                         - against -                               Class Action Complaint

Sanofi US Corporation,
                                                                     Jury Trial Demanded
                                       Defendant

           Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


           1.     Sanofi US Corporation (“defendant”) manufactures, markets and sells over-the-

counter (“OTC”) external analgesic patches with an active ingredient of lidocaine (4%), under the

Aspercreme brand (“Product”).


I. Lidocaine in OTC Products

           2.     Lidocaine is a topical anesthetic used to treat pain by depressing sensory receptors in

the nerve endings in the skin, which prevents pain signals from reaching the brain.

           3.     Lidocaine has been approved for use by the FDA since the early 1950s.

           4.     FDA regulates products containing lidocaine through “OTC Monographs.”

           5.     The 1983 Tentative Final Monography for External Analgesic Drug Products for

Over-the-Counter Human Use, (“TFM”), provides guidelines for labeling OTC products

containing between 0.5% to 4% lidocaine.1




1
    48 Fed. Reg. 5852-01 (Feb. 8, 1983).
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 2 of 14 PageID #:2




        6.     Lidocaine is permitted for use as an active ingredient for only the temporary relief of

pain and itching associated with minor burns, sunburn, minor cuts, scrapes, insect bites or minor

skin irritations.2

        7.     Around 2003, the FDA initiated rulemaking to classify products which delivered

lidocaine in a patch form. 3

        8.     This was because there was no data on “[t]he safe and effective concentration” of

lidocaine in this format, and uncertainties regarding the frequency of application that is considered

safe and effective.

        9.     The FDA proposed categorizing external analgesic patches as Category III products,

that require agency review and approval of the product and its labeling through a New Drug

Application (“NDA”) or Abbreviated New Drug Application (“ANDA”).4


II. Defendant’s Misleading representations

        10.    Defendant’s Product contains 4% lidocaine and is marketed as compliant with FDA

regulations for Category I products, based on the numerous claims with respect to the Product’s

functions.

        11.    However, the Product does not comply with the TFM requirements for Category I

ingredients and has not undergone review for products with Category III ingredients.




2
  68 Fed. Reg. 42324-01, 42325-26 (July 17, 2003).
3
  See External Analgesic Drug Products for Over-the-Counter Human Use; Reopening of the Administrative Record
and Amendment of Tentative Final Monograph, 68 Fed. Reg. 42324-01, 42326 (July 17, 2003).
4
  Category I products are considered “GRASE” and can be marketed without approvals required for Category III.


                                                     2
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 3 of 14 PageID #:3




       12.       The Product’s front label focuses on its ability to “numb” and affect “nerves.”




             •     MAX STRENGTH                         •   MAX STRENGTH LIDOCAINE
             •     NUMBS AWAY PAIN                      •   NUMBS AWAY PAIN
             •     FAST ACTING                          •   Desensitizes Aggravated Nerves
             •     TARGETS NERVES                       •   FAST ACTING
             •     Flexible Fabric                      •   Targets More Pain Receptors*
                                                        •   Non Irritating

       13.       The lidocaine percentage is indicated in the fine print, next to “LIDOCAINE” or in

the lower right corner of the label.




                                                    3
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 4 of 14 PageID #:4




       14.   The side panels indicate “Targeted Relief” for the main joint areas.




                  •   Targeted              •   TARGETED RELIEF
                      No Mess Relief
                                            •   BACK, NECK & SHOULDER
                  •   Easy to Apply         •   KNEE & ELBOW
                      & Remove
                                            •   HAND & WRIST
                  •   Flexible Fabric       •   FOOT, ANKLE & LEG

   A. Max Strength and Fast Acting Claims

       15.   The “Max Strength” claims are misleading because it implies the Product contains

and delivers the maximum amount of lidocaine in patch form to the affected area.

       16.   However, this is false because other patch products deliver more lidocaine to affected

areas, are more effective, are approved by the FDA for more purposes than defendant’s Product

and are supported by clinical studies.

       17.   The “fast acting” claim is misleading because it implies the Product provides

immediate pain relief when it does not.




                                                4
       Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 5 of 14 PageID #:5




        18.    The Product uses a thicker patch than similar products, resulting in a less effective

and slower delivery of lidocaine to the affected area.


    B. “12 hours” Claim

        19.    The Directions on the Drug Facts state to “use 1 patch for up to 12 hours.”




        20.    The other representations, such as “FLEXIBLE FABRIC,” “Easy to Apply &

Remove,” and “Non Irritating,” further the impression that the Product will adhere to the body and

continuously relieve pain for the promised amount of time – 12 hours.

        21.    However, numerous studies and reports revealed that users of the Product seldom

experience anything close to 12 hours of relief, because the patch fails to adhere for even six hours.

        22.    According to the FDA, when a patch delivering lidocaine becomes “partially

detached,” its efficacy of delivery and absorption of the active ingredient is greatly reduced.


    C. “Numb” or “Completely Block Pain” Claims

        23.    The claim that the Product “NUMBS AWAY PAIN” falsely imply the Product

completely blocks pain receptors, eliminates responses to painful stimuli and provides a numbing

sensation.

        24.    These statements are misleading to consumers because whether a lidocaine patch like

the Product is capable of these effects depends on the how it is used.5




5
 FDA concluded that “[c]laims regarding numbness or similar claims, such as completely blocking pain receptors or
abolishing responses to painful stimuli, may be misleading to consumers because the manner in which external
analgesic drug products are used determines whether they cause numbness or not.” Id.


                                                       5
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 6 of 14 PageID #:6




       25.   Additionally, the FDA determined that statements such as “numb[] away pain” on

external analgesic products like the Product are misleading to consumers because it is not capable

to perform this function.


   D. “Nerves” and “Pain Receptor” Claims are Misleading

       26.   The    label    and   marketing    claim   the   Product      “TARGETS   NERVES,”

“DESENSITIZES AGGRAVATED NERVES,” “Targets More Pain Receptors,*” and that the

Product will “Relieve the nerves. Stop the pain.”




       27.   These representations imply that the Product provides pain relief by desensitizing

nerves and/or pain receptors.

       28.   The asterisked claim is qualified but in such small print it cannot overcome the

message consumers take away from this claim.

       29.   Consumers understand these representations to mean the Product contains

ingredients that target nerves and pain receptors when this is not true.

       30.   Since consumers associate “nerves” and “pain receptors” with medical treatments

typically requiring a prescription (and FDA approval), seeing these claims tells them the Product

can achieve these results.




                                                 6
         Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 7 of 14 PageID #:7




           31.    However, the Product cannot achieve these results, which is why the FDA prohibits

external analgesic products containing lidocaine from making these types of claims.6


      E. Misleading as to Product’s Indications

           32.    The side panels indicate the Product provides “Targeted Relief” for the main joint

areas: (1) BACK, NECK & SHOULDER, (2) KNEE & ELBOW, (3) HAND & WRIST and (4)

FOOT, ANKLE & LEG.

           33.    These representations give consumers the impression the Product can treat

neuropathic and musculoskeletal pain, including back and spinal pain.

           34.    However, the Product is only authorized for “temporary relief” of “pain,” “itching,”

or “pain and itching” “associated with” “minor burns,” “sunburn,” “minor cuts,” “scrapes,” “insect

bites,” or “minor skin irritations.”7




6
    48 Fed. Reg. 5852-01, 5860-61 (Feb. 8, 1983).
7
    48 Fed. Reg. 5852-01, 5868 (Feb. 8, 1983).


                                                    7
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 8 of 14 PageID #:8




       35.   The only place where the accurate indications are disclosed is buried within the fine

print and miniscule font of the Drug Facts: “Uses temporarily relieves minor pain.”




III. Conclusion

       36.   Reasonable consumers must and do rely on defendant to honestly describe the

components and features of the Product, relative to itself and other comparable products.

       37.   Plaintiff did not scrutinize the drug facts nor was she required to do so.

       38.   No independent, credible studies support the claims made in support of the Product.

       39.   Even if Plaintiff scrutinized the drug facts, it would not cure the misrepresentations.

       40.   Reasonable consumers must and do rely on defendant to honestly describe the

components and features of the Product.

       41.   Defendant misrepresented the Product through affirmative statements, half-truths,

and omissions.

       42.   Defendant sold more of the Product and at a higher prices than it would have in

absence of this misconduct, resulting in additional profits at the expense of consumers.



                                                 8
      Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 9 of 14 PageID #:9




          43.   Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

          44.   Plaintiff paid more for the Product based on the representations than she would have

otherwise paid.

          45.   As a result of the false and misleading representations, the Product is sold at a

premium price, approximately no less than no less than $8.52 for five patches, excluding tax,

compared to other similar products represented in a non-misleading way, and higher than it would

be sold for absent the misleading representations and omissions.

                                             Jurisdiction and Venue

          46.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

          47.   Plaintiff Sherry Cruz is a citizen of Illinois.

          48.   Defendant Sanofi US Corporation is a Delaware agricultural cooperative corporation

with a principal place of business in Bridgewater, Somerset County, New Jersey.

          49.   Diversity exists because plaintiff Sherry Cruz and defendant are citizens of different

states.

          50.   Upon information and belief, sales of the Product and any available statutory and

other monetary damages, exceed $5 million during the applicable statutes of limitations, exclusive

of interest and costs.

          51.   Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred here – the purchase of plaintiff and her experiences identified here.

                                                      Parties

          52.   Plaintiff Sherry Cruz is a citizen of Chicago, Cook County, Illinois.




                                                     9
     Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 10 of 14 PageID #:10




        53.   Defendant Sanofi US Corporation is a Delaware corporation with a principal place

of business in Bridgewater, New Jersey, Somerset County.

        54.   Defendant is a French multinational pharmaceutical company which produces

prescription medications, medical devices and OTC products.

        55.   Plaintiff purchased one of the Lidocaine Products on at least one occasions within

the statutes of limitations for each cause of action, between February and March 2021, at stores

including CVS, 741 W 31st St, Chicago, IL 60616.

        56.   Plaintiff bought the Product because she expected it would provide the type of pain

relief it represented.

        57.   The Product was worth less than what Plaintiff and consumers paid and she would

not have paid as much absent Defendant's false and misleading statements and omissions.

        58.   Plaintiff paid more for the Product than she would have paid otherwise.

        59.   Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that Product’s representations about its components and ingredients are

consistent with its representations.

                                          Class Allegations

        60.   The class will consist of all purchasers of the Product who reside in Illinois during

the applicable statutes of limitations.

        61.   Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

        62.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        63.   Plaintiff's claims and basis for relief are typical to other members because all were




                                                 10
    Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 11 of 14 PageID #:11




subjected to the same unfair and deceptive representations and actions.

        64.   Plaintiff is an adequate representative because her interests do not conflict with other

members.

        65.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        66.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        67.   Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

        68.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                  Illinois Consumer Fraud and Deceptive Business Practices Act
                                (“ICFA”), 815 ILCS 505/1, et seq.

                                      (Consumer Protection Statute)

        69.   Plaintiff incorporates by reference all preceding paragraphs.

        70.   Plaintiff and class members desired to purchase a product which would provide the

type of pain relief it represented.

        71.   Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

        72.   Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

        73.   Plaintiff relied on the representations.

        74.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                   11
    Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 12 of 14 PageID #:12




                                    Breaches of Express Warranty,
                               Implied Warranty of Merchantability and
                         Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

         75.   The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that it possessed attributes and capabilities

which it did not.

         76.   Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

         77.   This duty is based on Defendant’s outsized role in the market for this type of Product

– a global international pharmaceutical company with hundreds of brands.

         78.   Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

         79.   Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices over the past several

years.

         80.   The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

         81.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

         82.   Defendant had a duty to truthfully represent the Product, which it breached.

         83.   This duty is based on defendant’s position, holding itself out as having special

knowledge and experience in the sale of OTC pain relief products.

         84.   The representations took advantage of consumers’ cognitive shortcuts made at the


                                                 12
    Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 13 of 14 PageID #:13




point-of-sale and their trust in defendant.

       85.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, their purchases of the Product.

       86.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                Fraud

       87.    Defendant misrepresented and/or omitted the attributes and qualities of the Product.

       88.    Defendant’s fraudulent intent is evinced by its knowledge of the relevant regulations,

as many of its misleading claims are carefully worded to avoid the obvious prohibited statements

but still misleading.

                                         Unjust Enrichment

       89.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;




                                                 13
   Case: 1:21-cv-02351 Document #: 1 Filed: 05/01/21 Page 14 of 14 PageID #:14




   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

      interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: May 1, 2021
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com




                                              14
